PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


FRED W. ALLNUTT, SR.,                 
             Petitioner-Appellant,
                 v.                             No. 06-1477
COMMISSIONER OF INTERNAL REVENUE,
              Respondent-Appellee.
                                      
             Appeal from the United States Tax Court.
                      (Tax Ct. No. 00-6133)

                      Argued: March 19, 2008

                      Decided: April 23, 2008

   Before DUNCAN, Circuit Judge, HAMILTON, Senior Circuit
 Judge, and William L. OSTEEN, Jr., United States District Judge
  for the Middle District of North Carolina, sitting by designation.



Affirmed by published opinion. Judge Duncan wrote the opinion, in
which Senior Judge Hamilton and Judge Osteen joined.


                            COUNSEL

ARGUED: Charles E. McFarland, New Castle, Kentucky, for Appel-
lant. Marion Elizabeth Erickson, Tax Division, UNITED STATES
DEPARTMENT OF JUSTICE, Washington, D.C., for Appellee. ON
BRIEF: Eileen J. O’Connor, Assistant Attorney General, Andrea R.
Tebbets, Tax Division, UNITED STATES DEPARTMENT OF JUS-
TICE, Washington, D.C., for Appellee.
2          ALLNUTT v. COMMISSIONER OF INTERNAL REVENUE
                             OPINION

DUNCAN, Circuit Judge:

   Appellant Fred W. Allnutt, Sr. ("Allnutt") failed to timely file his
federal income tax returns for the years 1981 through 1995. In 1997,
after being acquitted of certain tax crimes, Allnutt prepared the past
returns and submitted them to the Internal Revenue Service ("IRS").
In 2000, the IRS issued a notice of deficiency for those tax years,
indicating that he underpaid by nearly two million dollars.

   Allnutt subsequently filed a petition before the United States Tax
Court arguing that the notice of deficiency was barred by the three-
year limitations period established in § 6501(a) of the Internal Reve-
nue Code (the "Code"), 26 U.S.C. § 6501(a), and that the IRS was
therefore prohibited from assessing and collecting his delinquent
taxes and accrued penalties. The Tax Court found that the IRS prop-
erly issued the notice to Allnutt within the three-year period immedi-
ately following the date that he filed his income tax returns. Because
Allnutt has failed to demonstrate that he "meticulously complied"
with the applicable statutory provisions for filing income tax returns
on a date more than three years prior to the IRS’s issuance of the
notice of deficiency, we affirm the Tax Court’s judgment.

                                  I.

   The parties agree that the IRS issued Allnutt a notice of deficiency
on March 6, 2000. The parties also agree that § 6501 of the Code
requires the IRS to assess a taxpayer’s deficient taxes or to issue him
a notice of deficiency within three years from the date the taxpayer
"files" his federal income tax return. The dispute here centers on the
date Allnutt should be deemed to have "filed" the returns in question.
Thus, we focus on the facts pertinent to establishing whether Allnutt’s
1981 through 1995 tax returns were filed prior to March 6, 1997.

                                  A.

  After a federal investigation into Allnutt’s alleged Internal Revenue
Code violations concluded in 1997, Allnutt hired an accounting firm
             ALLNUTT v. COMMISSIONER OF INTERNAL REVENUE                   3
to belatedly prepare his tax returns (Forms 1040) for the years 1981
through 1995. He was instructed by his counsel, who was in contact
with the Department of Justice, to "file [his returns by hand] with the
District Coun[se]l’s office in Baltimore."1 J.A. 208. On February 20,
1997, Allnutt signed his prepared tax returns for the years 1981
through 1995 (the "original returns") and wrote the following letter of
transmittal to accompany those returns, addressed to the IRS District
Director for the Baltimore area, Paul Harrington ("Harrington"), and
the IRS District Counsel for the Baltimore area, Elizabeth Henn
("Henn"):

      Dear Mr. Harrington and Mrs. Henn,

         I am delivering to District Counsel with this letter original
      filings of 1040 tax returns for the year 1981 and for each
      year thereafter up through and including 1995. My attorney,
      Mr. Jeffrey Dickstein, has spoken with Mr. Gregory S. Hre-
      biniak, Department of Justice, who instructed him to have
      me file said returns with District Counsel.

J.A. 199. Allnutt then photocopied the returns and signed over the
photocopied signatures with blue ink (the "photocopied returns").

   On February 21, 1997, Allnutt delivered the original returns, along
with the letter of transmittal, to Henn’s secretary at the IRS District
Counsel’s office in Baltimore. Allnutt admits that he intended for
these original returns to be his filed returns and that he thought he had
effectively filed them by delivering them to the District Counsel’s
office.2 Henn’s secretary stamped the transmittal letter "received
  1
     As Allnutt later realized, this advice was ill-given. The District Coun-
sel’s office is part of the IRS’s legal department which, with the help of
the United States Justice Department, represents the IRS in certain court
proceedings. It does not have the authority to accept tax returns for filing.
In 1997, a Baltimore, Maryland resident, such as Allnutt, wishing to file
his federal income tax returns by hand was required to deliver the returns
to the District Director’s Office in Baltimore, not the District Counsel’s
Office. See 26 C.F.R. § 1.6091-2 (1997). The District Director’s Office,
now defunct, was responsible for the administration of all IRS operations
within a given tax district.
   2
     Allnutt acknowledged before the Tax Court, and again on appeal, that
delivery of the original returns to the District Counsel’s office did not
4           ALLNUTT v. COMMISSIONER OF INTERNAL REVENUE
2/21/97" and signed her name under the stamp. J.A. 199. These origi-
nal returns were ultimately forwarded from the District Counsel’s
Office to the Special Procedures Office of the Baltimore District
Director (the "Special Procedures Office").3 The original returns
arrived at the Special Procedures Office without any identifying
marks or date/time stamps. The Special Procedures Office stamped
them "received" on March 10, 1997. An unknown individual from
that office later wrote, "Copy of Return Secured [or Received] by
Examination. 5/1/97," on the top of the first page of each of the
returns. See Allnutt v. C.I.R., T.C.M. (RIA) 2002-311, 2002 WL
31875119, at *2 (2002). These returns were never further processed
by the IRS. See J.A. 24.

   After Allnutt left the District Counsel’s office, he took the trans-
mittal letter and the photocopied returns in a clasped envelope marked
"Attention Mr. Paul Harrington" to the IRS office building housing
the Baltimore District Director’s offices. He did so to "provid[e] [Dis-
trict Director Harrington] copies of the returns . . . as a courtesy more
than as a filing." J.A. 218. Upon his arrival to the building, Allnutt
asked a security guard for directions to Harrington’s office. The guard
told him that Harrington was at lunch and directed him to a second
person. The second person, an unidentified gentleman whom Allnutt
encountered on a different floor than Harrington’s office, also told
Allnutt that Harrington was at lunch and offered to take the package
from him and give it to Harrington upon his return. Allnutt asked the
gentleman, whose title or position Allnutt failed to request or obtain,
if he had "authority to accept packages on behalf of Mr. Harrington."
J.A. 221. The gentleman responded affirmatively. Allnutt then asked
if he would "be sure to give it to Mr. Harrington personally." J.A.
221. The gentleman agreed, and Allnutt gave him the package. At no
time did Allnutt disclose to the gentleman the contents of the package,
ask that the gentleman see to the filing of the enclosed returns, ask

constitute "filing" of those returns under the applicable provisions of the
Internal Revenue Code and the United States Treasury Regulations
("Treasury Regulations" or "Regulations").
  3
    The Special Procedures Office of the District Director is responsible
for various aspects of tax collection within a district, but does not ordi-
narily accept tax returns for filing.
            ALLNUTT v. COMMISSIONER OF INTERNAL REVENUE                5
that the package or the enclosed returns receive a date stamp, or
request a filing receipt. Allnutt testified that he "didn’t consider get-
ting a second date stamp [at the District Director’s offices] because
the first date stamp [at the District Counsel’s office] to [him] con-
firmed the filing date." J.A. 218. Allnutt also failed to consult the IRS
employees working at the "Taxpayer Services" walk-in area located
on the first floor of the building, as is customary for taxpayers
attempting to file hand-delivered returns.

   District Director Harrington’s secretary, Susan Arczynski
("Arczynski"), testified before the Tax Court that she typically pro-
cessed all deliveries addressed to Harrington and that if the gentleman
in the hallway brought the package in question to Harrington’s office
it "would have been presented to [her]." J.A. 221. Her usual practice
was to stamp an item with the time and date that she received it, and
to use Harrington’s routing stamp on the item if there was room to do
so. If there was no room on the document, she would ordinarily staple
to the item a small routing slip containing the same information as the
routing stamp. According to Arczynski, she always used a routing
stamp if the item was an income tax return. She also testified that per-
sonnel in the District Director’s offices usually directed persons who
wanted to file a tax return to the walk-in area of the Taxpayer Ser-
vices office located on the entry level, or first floor.

   Arczynski was present at the District Director’s offices on Febru-
ary 21, 1997—the day that Allnutt visited the building—but could not
remember whether she had received the package containing his pho-
tocopied returns. These photocopied returns received no routing
stamp or routing slip marked February 21, 1997. Sometime between
that date and May 9, 1997, however, the photocopied returns were
forwarded to the IRS Philadelphia Service Center. On the front page
of each return appears: (1) "IRS Received from District 052197"; (2)
"Postmark 050997" and "Received 051497"; (3) "Delinquent Original
Cleared for Processing by 285" on June 16, 1997; and (4) "Resort
Received" on June 27, 1997. See Allnutt v. C.I.R., T.C.M. (RIA)
2002-311, 2002 WL 31875119, at *3 (2002). On the bottom left cor-
ner of the front page of each return,"POS sorted for statute review, 5-
14-97," also appears, but is struck out in an attempt to make it indis-
tinguishable. Id. On a date not specified in the record, an unidentified
IRS employee also added a document locator number to the upper
6           ALLNUTT v. COMMISSIONER OF INTERNAL REVENUE
right corner of the first page of each photocopied return. The govern-
ment admits that these returns, rather than the originals delivered to
the District Counsel’s office, were those processed by the IRS. See
J.A. 24.

                                   B.

   Section 6501 of the Code requires the IRS to assess any deficiency
in a taxpayer’s payment of taxes or to issue a notice of deficiency to
the taxpayer within three years from the date the taxpayer files the
applicable return. See 26 U.S.C. § 6501. IRS personnel use an internal
document, Form 895, to keep track of the limitations period for each
filed return. Any IRS employee who handles a return "has the respon-
sibility to ensure that the statute of limitations date for that return is
correctly reflected in the case file" and on the form. Internal Revenue
Service, Internal Revenue Manual 4.7.3.4, http://www.irs.gov/irm/
(last visited April 16, 2008). Personnel are instructed to determine
that date by first ascertaining the return’s "Received Date" and then
adding to it the appropriate limitations period. Id. 25.6.2.4.13-15. The
"Received Date," in turn, is deduced from the date postmarked on the
envelope in which the returns were sent or on the return itself. If there
are no such postmarks, IRS employees are instructed to record the
taxpayer’s self-reported date of signature, found on the return, as the
"Received Date." Id. 25.6.2.4.13.

   The IRS employee initially responsible for Allnutt’s file was
Franklin D. Blum ("Blum"). Blum recorded the "Received Date" for
Allnutt’s return as February 20, 1997. Blum ascertained this date
based upon Allnutt’s date of signature because there were no post-
marked dates available on either the face of the returns or the enve-
lope containing the returns. Blum thus recorded the statute of
limitations expiration date on the Form 895 as February 20, 2000—
three years from Allnutt’s date of signature. The February 20th expi-
ration date was subsequently certified as correct by another IRS
employee. On February 25, 2000, however, this expiration date was
updated and changed, by an unidentified IRS employee, to March 10,
2000—three years from the date the original returns were received by
the Special Procedures Office of the Baltimore District Director from
the District Counsel’s office.
            ALLNUTT v. COMMISSIONER OF INTERNAL REVENUE                7
   The IRS mailed a notice of deficiency to Allnutt for the years
1987-1990 and 1992-1995 on March 6, 2000.4 The notice listed All-
nutt’s tax deficiencies as: $1,197,033 for tax year 1987; $274,126 for
1988; $10,253 for 1989; $112,208 for 1990; $82,632 for 1992; $1,774
for 1993; $17,581 for 1994; and $19,992 for 1995, plus additions to
tax under § 6651(a)(1) of the Code for failure to file timely returns
and under § 6653(a) for negligence, and accuracy-related penalties
under § 6662. The notice of deficiency was issued more than three
years after Allnutt delivered both the original returns to the District
Counsel’s office and the photocopied returns with original signatures
to the unidentified individual in the building housing the Baltimore
District Director’s offices—February 21, 1997. The notice was issued
less than three years, however, from the date the original returns were
marked as received by the Special Procedures Office of the Baltimore
District Director—March 10, 1997, and the date the Philadelphia Ser-
vice Center marked the photocopied returns as postmarked—May 9,
1997.

   Allnutt subsequently filed a petition in the United States Tax Court
for review and redetermination of the deficiencies asserted in the
notice, pursuant to § 6213(a) and § 6503(a) of the Code. He later filed
a motion for summary judgment, claiming that the three-year limita-
tions period barred the IRS’s issuance of the notice of deficiency and
the subsequent assessment of his tax deficiencies. The Tax Court
denied Allnutt’s motion and held a hearing on the issue. The Tax
Court ultimately found the following: (1) Allnutt was a credible wit-
ness and did deliver the photocopied returns with original signatures
to "someone in the building containing the District Director’s offices
on February 21, 1997"; (2) Allnutt did not, however, "file" those pho-
tocopied returns on that date because he did not "honestly and reason-
ably" intend those returns to be "his filed returns," and "[a] taxpayer
may not, by his or her ambiguous conduct, even if unintentional,
secure the benefit of the limitations period"; and (3) Allnutt’s "returns
were filed on March 10, 1997, when the Special Procedures Office of
the Baltimore District Director stamped them received." See Allnutt
  4
   This notice also included Allnutt’s deficiency amounts for tax years
1996 and 1997. We do not include those amounts here because Allnutt
only contends that the notice of deficiency was untimely for years 1987-
1990 and 1992-1995.
8           ALLNUTT v. COMMISSIONER OF INTERNAL REVENUE
v. C.I.R., T.C.M. (RIA) 2002-311, 2002 WL 31875119, at *4-5
(2002). Therefore, the court held that the notice of deficiency, sent by
the IRS on March 6, 2000, was properly issued within the three-year
limitations period beginning on March 10, 1997—the date that All-
nutt’s returns were deemed filed. After the Tax Court issued its final
decision on other issues in Allnutt’s case not applicable here, Allnutt
filed a timely appeal.

                                  II.

   Allnutt maintains that the three-year limitations period established
in 26 U.S.C. § 6501(a) barred the IRS from assessing the deficiencies
in his income taxes. He claims that he "filed" his returns on February
21, 1997, thereby triggering the start of the limitations period, when
he gave the clasped package containing his photocopied returns to the
unidentified gentleman in the District Director’s office. Thus, accord-
ing to Allnutt, the three-year statute of limitations expired on Febru-
ary 21, 2000—approximately two weeks prior to the IRS’s issuance
of the notice of deficiency on March 6, 2000. We review de novo the
legal question of whether Allnutt’s so-called "delivery" of the photo-
copied returns with original signatures constituted a "filing sufficient
to start the running of the period of limitation." See Florsheim Bros.
Drygoods Co. v. United States, 280 U.S. 453, 462 (1930); see also
Badaracco v. C.I.R., 464 U.S. 386, 391-92 (1984).

   Section 6501(a) of the Code provides that the IRS must assess any
deficiency in the payment of income taxes "within 3 years after the
return was filed (whether or not such return was filed on or after the
date prescribed)." 26 U.S.C. § 6501(a). As a general rule, no such
assessment can be made until a notice of deficiency has been mailed
to the taxpayer. See id. § 6213(a). "[T]he IRS’s mailing of a notice of
deficiency simultaneously serves two functions. First, it tolls the
three-year statute of limitations, and second, it commences a process
that enables the taxpayer to challenge the deficiency." St. Joseph
Lease Capital Corp. v. C.I.R., 235 F.3d 886, 888 (4th Cir. 2000).
Once a notice is mailed, the three-year period is extended 90 days
from the mailing date to permit the taxpayer an opportunity to petition
the Tax Court for a redetermination of the deficiency. See id.
§§ 6213(a), 6503(a). If the taxpayer files such a petition, the three-
year period is extended yet further until 60 days following the date
            ALLNUTT v. COMMISSIONER OF INTERNAL REVENUE                  9
when the decision of the court on the taxpayer’s petition becomes
final. See id. § 6503(a); St. Joseph Lease Capital Corp., 235 F.3d at
888. If the IRS fails to meet any of the above deadlines, the limitation
period expires and the IRS is barred from assessing, and therefore col-
lecting, any deficiency owed by the taxpayer. Id.

   It is well established that "a statute of limitation runs against the
United States only when [it] assent[s] and upon the conditions pre-
scribed." Lucas v. Pilliod Lumber Co., 281 U.S. 245, 249 (1930).
"Statutes of limitation sought to be applied to bar rights of the Gov-
ernment, [therefore] must receive a strict construction in favor of the
Government." Badaracco, 464 U.S. at 391-92. (quoting E.I. Du Pont
de Nemours & Co. v. Davis, 264 U.S. 456, 462 (1924)). Thus, a tax-
payer seeking to "secure the benefit of the limitation" must demon-
strate "meticulous compliance . . . with all named conditions" and
applicable requirements of the Code and the Treasury Regulations.
Lucas, 281 U.S. at 249 (emphasis added).

   Section 6091(b)(1)(A) of the Code requires that an individual tax-
payer file his federal income tax return "(i) in the internal revenue dis-
trict in which is located [his] legal residence or principal place of
business . . . or (ii) at a service center serving th[at] internal revenue
district . . ., as the Secretary [of the Treasury] may by regulations des-
ignate." The Treasury Regulations in effect in 1997, when Allnutt’s
returns were allegedly filed, provided the following:

     (a) . . . [I]ncome tax returns of individuals, estates and trusts
     shall be filed with the district director for the internal reve-
     nue district in which is located the legal residence or princi-
     pal place of business of the person required to make the
     return, or, if such person has no legal residence or principal
     place of business in any internal revenue district, with the
     District Director at Baltimore, Md. 21202.

     (d) Hand-carried returns. . . .

     (1) Persons other than corporations. Returns of persons
     other than corporations which are filed by hand carrying
     shall be filed with the district director (or with any person
     assigned the administrative supervision of an area, zone or
10          ALLNUTT v. COMMISSIONER OF INTERNAL REVENUE
     local office constituting a permanent post of duty within the
     internal revenue district of such director) as provided in
     paragraph (a) of this section.

26 C.F.R. § 1.6091-2 (1997). The parties agree that since Allnutt’s
returns were "hand-carried" and he was a Maryland resident at the
time, he was required to file his returns with the Baltimore "district
director (or with any person assigned the administrative supervision
of an area, zone or local office constituting a permanent post of duty
within the internal revenue district of such director)." See id.

   The Code does not define the term "file" or "filed." Courts have
long held, however, that in order for returns to be considered "filed"
for purposes of setting the period of limitations in motion, the returns
must be delivered, in the appropriate form, to the specific individual
or individuals identified in the Code or Regulations. See Helvering v.
Campbell, 139 F.2d 865, 868 (4th Cir. 1944) (finding the filing of
returns with the Philippine Collector under the Philippine income tax
law insufficient to set the period of limitations running for purposes
of the taxpayers’ United States domestic taxes when the "statute
required that [the] returns . . . be filed with the Collector at Balti-
more"); W.H. Hill Co. v. Commissioner of Internal Revenue, 64 F.2d
506, 507 (6th Cir. 1933) (finding the delivery of a tax return to an
internal revenue agent for forwarding to the IRS Commissioner not
to constitute "filing" of the return with the Collector, as the statute
required). Compliance with this requirement is vital so as to "apprise
the proper tax official . . . of the liability of taxpayers for the federal
income tax imposed upon them." Helvering, 139 F.2d at 868.

   Thus, to prevail here, Allnutt first must demonstrate that he "metic-
ulously complied" with the Code’s and Regulation’s requirement that
he or his agent deliver his "hand-carried returns" to the Baltimore dis-
trict director or administrative supervisor, not to some other individ-
ual regardless of his or her proximity to the prescribed person. See
Lucas, 281 U.S. at 249; Helvering, 139 F.2d at 868; 26 C.F.R.
§ 1.6091-2 (1997). To avail himself of the protections of the statute
of limitations, Allnutt must further show that he filed the returns in
such a manner on or before March 6, 1997. See 26 U.S.C. § 6501
(requiring that taxes be assessed or a notice of deficiency issued
within three years of the filing date).
            ALLNUTT v. COMMISSIONER OF INTERNAL REVENUE                 11
   The record before us and the findings of the Tax Court make clear
that Allnutt cannot so demonstrate. Allnutt admits that his delivery of
the original returns to the District Counsel’s office did not constitute
a filing. And, his delivery of the photocopied returns to the District
Director’s offices was anything but "meticulous." Allnutt never deliv-
ered the photocopied returns to District Director Harrington, his assis-
tant, or even his office. Nor did he take the photocopied returns to the
"Taxpayer Services" walk-in area in the District Director’s office
building as is standard practice for taxpayers attempting to file hand-
carried returns. Rather, operating under the mistaken assumption that
his returns had been filed earlier with the District Counsel’s office,
Allnutt left a sealed envelope containing his returns with an unidenti-
fied man of unknown title that he encountered in the hallway some-
where in the building. Instead of requesting a filing receipt, getting
the returns date and time stamped, or recording that gentleman’s
name for his records, Allnutt merely hoped that the gentleman would
keep his word and deliver the package to District Director Harrington.

   Indeed, Allnutt admits that he forewent the careful, calculated pro-
cedures that he followed earlier with respect to the original returns at
the District Counsel’s Office because he never intended for the photo-
copied returns, dropped off only "as a courtesy," to be filed.5 J.A. 218.
Although, by happenstance, Allnutt’s photocopied returns made their
way from the stranger in the hallway to the IRS Philadelphia Service
Center on May 9, 1997 and were ultimately processed, Allnutt is
   5
     The Tax Court based its decision, in part, on Allnutt’s admission that
he "did not intend" for the photocopied returns with original signatures
"to be his filed returns." See Allnutt v. C.I.R., T.C.M. (RIA) 2002-311,
2002 WL 31875119, at *12-13 (2002). In support of this analysis, the
court, and the government in its brief, cite to several cases, including
Florsheim Bros., 280 U.S. at 462. These cases do stand for the proposi-
tion that for a document to be considered a "return" for statute of limita-
tions purposes, the taxpayer must "honestly and reasonably intend" for
the document "to be a specific statement of the items of income, deduc-
tions, and credits in compliance with [the Code]," Florsheim Bros., 280
U.S. at 462 (emphasis added). We decline to opine, however, as to
whether these cases can be read as adding an intent element to the listed
filing requirements in the Code and Regulations, as we find instead that
Allnutt failed to meticulously comply with the named requirements
thereof.
12          ALLNUTT v. COMMISSIONER OF INTERNAL REVENUE
unable to demonstrate that these returns were actually delivered to the
District Director on February 21, 1997 or on any date prior to March
6, 1997. In fact, we have no indication of the whereabouts of the
returns from the time Allnutt delivered them to the unidentified gen-
tlemen until they were postmarked on May 9, 1997.

    In an attempt to now overcome his past lack of diligence with
respect to his actual filing, Allnutt points to the initial Form 895 in
his IRS file, listing the received date of his return as February 20,
1997 and the statute of limitations expiration date as February 20,
2000. This form, however, fails to carry the weight Allnutt lades upon
it. First, as Allnutt admits and as is evident from the dates inscribed
on the form, Blum (the IRS agent initially responsible for Allnutt’s
file) ascertained the February 20th received and expiration dates
based upon Allnutt’s self-declared date of signature on his returns, not
from any other evidence that Allnutt delivered the returns directly to
the District Director at that time. In fact, as Allnutt also admits, Blum
used this date specifically because there were no other dates indicat-
ing when the returns had been filed. Furthermore, although the
statute-of-limitation date on IRS internal documentation may be used
as evidence of the appropriate filing date, contrary to Allnutt’s intima-
tion, the IRS is not bound by their own internal documents or self-
imposed due dates. See, e.g., Smith v. C.I.R., T.C. Summ. Op. 2001-
130, 2001 WL 1922722 (2001) (using Form 895 only as additional
evidence of the tax return’s received date when the actual postmarked
return was also in evidence). Here, the IRS noticed the supposed error
and changed the filing date to March 10, 1997—the only verified date
available indicating when Allnutt’s returns, original or photocopied,
were actually received by an office affiliated with the Baltimore Dis-
trict Director. Allnutt provides no documentation demonstrating with
any degree of certainty that his returns were filed prior to this date.

   We are not wholly unsympathetic to Allnutt’s plight, and cannot
help but observe that the IRS could have obviated the problem here
by proceeding more expeditiously. However, because statutes of limi-
tation must be strictly construed in the government’s favor and All-
nutt is unable to prove that, on or before March 6, 1997, he
meticulously complied with the Code and Regulation’s requirements
for filing his tax returns, we are unable to find that the government
is barred from assessing and collecting Allnutt’s considerable tax
           ALLNUTT v. COMMISSIONER OF INTERNAL REVENUE          13
deficiencies. Therefore, we conclude that the IRS’s issuance of the
notice of deficiency on March 6, 2000, less than three years from
March 10, 1997, was timely.

                                III.

  For the foregoing reasons, the judgment of the Tax Court is

                                                      AFFIRMED.